Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 29, 2019

                                       No. 04-19-00461-CV

                                         Nancy ALANIS,
                                            Appellant

                                                 v.

  WELLS FARGO BANK NATIONAL ASSOCIATION, As Trustee for the Pooling and
 Servicing Agreement Dated as of October 1, 2006 Securitized Asset Backed Receivables LLC
           Trust 2006- NC3 Mortgage Pass Through Certificates, Series 2006 NC3,
                                         Appellee

                   From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2019-CV-00584
                         Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
       The court reporter has filed a notice of late record stating appellant has not paid or
arranged to pay for the remaining volume(s) of the reporter’s record. See Tex. R. App. P.
35.3(b)(3) (providing the court reporter is not required to file a reporter’s record unless “the party
responsible for paying for the preparation of the reporter’s record has paid the reporter’s fee, or
has made satisfactory arrangements with the reporter to pay the fee, or is entitled to appeal
without paying the fee.”).

        We order appellant to provide written proof to this court within 10 days of this order that
appellant has either paid or arranged to pay the reporter’s fee or is entitled to the record without
prepayment of the reporter’s fee. See id. R. 20.1, 34.6(b)(1), 35.3(b). If appellant fails to provide
such proof by the date ordered, appellant’s brief will be due thirty days after the clerk’s record is
filed, and the court will only consider those issues or points raised that do not require the
remaining volume(s) of the reporter’s record for a decision. See id. R. 37.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court